EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Klobuchar on 11/11/2021.

The application has been amended as follows: 
IN THE CLAIMS
In Claim 1, lines 3-4, “line, and” has been deleted and replaced with -- line; --
In Claim 1, line 16, “inlet” was deleted and replaced with – inlet;
a mixing chamber configured to mix two or more air streams to discharge a mixed air stream, wherein the mixing chamber comprises:
a second water separator configured to separate off condensation water that precipitates out in the mixing chamber, 
the second water separator being connected via the second water-conducting line to the inlet of the water outlet of the refrigeration device upstream of the first water separator;
a source of compressed air configured to supply compressed air to the refrigeration device; 
the refrigeration device being configured to expand the compressed air and cool the compressed air in the heat exchanger; and
a third water separator configured to separate off water at an inlet opening for a feed air stream supplied to the source of the compressed air, wherein the third water separator is connected by means of an outlet to the inlet of the water outlet of the refrigeration device –
Claim 9 has been amended to depend upon claim 1
Claims 3 & 7-8 have been cancelled. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762